Exhibit 10.96

 

SETTLEMENT AGREEMENT

AND MUTUAL RELEASE OF CLAIMS

 

This SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS (“Agreement”) is made and
entered into on the Effective Date, by and between Synbiotics Corporation, a
California corporation and Synbiotics Europe SAS (collectively “Synbiotics”), on
the one hand, Agen Biomedical Limited, and its parent corporations Agen Limited,
and Agenix Limited, each Australian Corporations, on the other hand
(individually and collectively “Agen” except as indicated.). Synbiotics or Agen,
or both, shall sometimes be referred to as the “Party” or the “Parties,” as the
context indicates.

 

RECITALS

 

A. Whereas, Synbiotics is in the business of developing, manufacturing and
marketing veterinary diagnostics and other animal heath related products
worldwide;

 

B. Whereas, Agen is in the business of developing, manufacturing and marketing
veterinary diagnostics and other animal health related products worldwide,
including “ICT lateral flow veterinary test kit products” which, for purposes of
this Agreement, shall mean all veterinary diagnostic products in ICT
(immunochromatography strip assay) format, including, without limitation, the
products set forth in Exhibit A hereto and all packaging variations thereof or
successors thereto;

 

C. Whereas, Synbiotics is the owner of United States Patent No. 4,789,631 issued
on December 6, 1988 to Edward T. Maggio, entitled “Immunoassay for
Anti-Dirofilaria Immitis Antibody” (the “’631 Patent”);

 

D. Whereas, Agen Limited is the owner of European Patent No. EP 0602046 B1
issued on November 19, 1997 entitled “Detection of Feline Immunodeficiency
Viruses” (Kemp et al.) (the “’046 Patent”);

 

E. Whereas, on or about September 2, 2003, Agen filed a lawsuit against
Synbiotics entitled Agen Biomedical Limited v. Synbiotics Corporation, United
States District Court for the Northern District of California, Case No. CV
03-3989 CRB, in which it sought declaratory judgment that Agen did not infringe
the ‘631 patent and that Claim 5 of that patent was not valid. On or about
September 23, 2003, Synbiotics filed an answer and counterclaim. On or about
November 7, 2003, the Court granted Synbiotics’ motion to transfer this lawsuit
to the United States District Court for the Southern District of California,
where that case is currently pending as Case No. 03- cv-02282 B (AJB). The
claims and counterclaims referred to in this paragraph shall be referred to
herein as the “Agen Patent Action.”;

 

[*] – Certain portions of this Exhibit were omitted by means of redacting a
portion of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Securities and Exchange Commission without the Mark
pursuant to an Application Requesting Confidential Treatment under Rule 12b-24
under the Securities Exchange Act of 1934.

 

1



--------------------------------------------------------------------------------

F. Whereas, on or about September 3, 2003, Synbiotics filed a lawsuit against
Agen entitled Synbiotics Corporation v. Agen Biomedical Limited, United States
District Court for the Southern District of California, Case No. 03-cv-1770 B
(AJB), in which it sought declaratory judgment that Agen infringed the ‘631
Patent. On or about November 24, 2003, Agen filed an answer and counterclaims.
The claims and counterclaims referred to in this paragraph shall be referred to
herein as the “Synbiotics Patent Action.”;

 

G. Whereas, on or about March 8, 2004, Agen filed a lawsuit against Synbiotics
entitled Agen Biomedical Limited v. Synbiotics Corporation, Superior Court for
the State of California, San Diego, Case No. GIC 825397, in which it sought
specific performance and declaratory relief concerning that certain License,
Distribution and OEM Agreement between the parties dated October 28, 2001 (the
“2001 Agreement”). The lawsuit referred to in the paragraph shall be referred to
herein as the “Agen Contract Action”;

 

H. Whereas, the Parties intend to resolve their dispute in accordance with the
terms of this Agreement and to fully and finally compromise, settle and
discharge all claims, controversies, demands, actions or causes of action which
each may have or claim to have against the other;

 

I. WHEREAS, the Parties deny all of the material allegations of the claims,
counterclaims and affirmative defenses in each of the above-referenced lawsuits,
and deny wrongdoing and liability of any kind.

 

TERMS OF AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants herein contained, the Parties agree as follows:

 

1. No Admission of Liability

 

The Parties have entered into this Agreement for their own convenience and to
resolve a dispute, and, except as explicitly provided herein, this Agreement
will for no purpose be deemed an admission by any Party regarding any matter,
including issues associated with the Agen Patent Action, Synbiotics Patent
Action or Agen Contract Action.

 

2. Payment by Agen.

 

2.1. As partial consideration for the license in Paragraph 3 below and full
consideration for the license in Paragraph 5, Agen shall pay to Synbiotics
$850,000 in two installments as set forth in this Section 2.

 

2.1.1 The first installment of $425,000 will be paid on the Effective Date of
this Agreement from funds escrowed with a third party.

 

2.1.2 The second installment of $425,000 will be due twelve (12) months from the
Effective Date of this Agreement. On the Effective Date of this Agreement, Agen
Biomedical Limited, with a guarantee from Agenix Limited, shall issue the
promissory note attached hereto as Exhibit 1, made payable to Synbiotics for the
second installment of $425,000. Such note shall only evidence the payment
obligation under this Section 2.1.2) and shall not constitute an additional
payment obligation (that is, payment of the $425,000 note shall fully satisfy
the obligation to pay $425,000 under this Section 2.1.2, and vice versa).

 

2



--------------------------------------------------------------------------------

3. License to Agen.

 

3.1 CHW Kits containing CHW Antibody or CHW Antibody Derivatives

 

Synbiotics hereby grants to Agen a non-transferable (except pursuant to Section
32), fully paid-up, non-exclusive, perpetual and irrevocable license under the
‘631 Patent (and any and all reissues, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions thereof or thereto) to make, have made, use, sell, offer to sell,
and import canine heartworm test kit products (“CHW Kits”) that contain the
anti-CHW monoclonal antibody from clone key DI 16 872.5 (the “CHW Antibody”) or
any derivatives thereof created or developed by or for Agen (the “CHW Antibody
Derivatives”).

 

3.2 CHW Antibody or CHW Antibody Derivatives with CHW Kits

 

Synbiotics further hereby grants to Agen a non-transferable (except pursuant to
Section 32), fully paid-up, non-exclusive, perpetual and irrevocable license
under the ‘631 Patent (and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions thereof or thereto) to use, sell, offer to sell, and
import: (a) CHW Antibody contained in CHW Kits; and (b) CHW Antibody Derivatives
contained in CHW Kits, provided that: (i) such CHW Kits are made by or for Agen;
(ii) if made for Agen, title to the finished CHW Kits is transferred to or
otherwise vests in Agen (which shall not preclude direct shipment, on Agen’s
behalf, by the party making products for Agen to recipients designated by Agen);
and (iii) sale of the finished CHW Kits is subject to Section 10 hereof, applied
pursuant to its terms.

 

3.3 Right To Sublicense

 

Agen shall have no right to sublicense the right to make or have made: (a) CHW
Kits containing CHW Antibody or (b) CHW Kits containing CHW Antibody
Derivatives, granted to Agen by Synbiotics hereunder. Agen may, however, use
distributors, resellers, and OEMs, and sublicense to distributors, resellers,
and OEMs (with further rights to sublicense through multiple levels of
distributors and resellers), Agen’s rights to use, sell, offer to sell, and
import: (y) CHW Kits containing CHW Antibody; and (z) CHW Kits containing CHW
Antibody Derivatives (in each case along with Agen’s corresponding rights under
Section 3.2), in each case regardless of whether such CHW Kits are labeled with
any Agen brand or label or any other or no brand or label, provided that such
CHW Kits are made by or for Agen and meet the conditions set forth in clauses
(ii) and (iii) of Section 3.2.

 

3.4 Immunity From Suit

 

Synbiotics hereby grants an immunity from suit for infringement under the ‘631
Patent to Agen’s customers and its distributors’, resellers’, and OEMs’
customers with respect to such customers’ use of: (a) CHW Kits that contain CHW
Antibody, and (b) CHW Kits that contain CHW Antibody Derivatives, provided, in
each case, that such CHW Kits are made by or for Agen and meet the conditions
set forth in clauses (ii) and (iii) of Section 3.2. For the avoidance of doubt,
for purposes of this Agreement the term “CHW Antibody” includes the antibody
identified in Section 8.1 as “55-2500 Anti-CHW MAb, clone key DI16872.5-USDA
code E118.00”.

 

3



--------------------------------------------------------------------------------

3.5 Synbiotics hereby grants to Agen a non-transferable (except pursuant to
Section 32), fully paid-up, non-exclusive, perpetual and irrevocable license
under the ‘631 Patent and any and all know-how and trade secret rights,
copyrights, and other intellectual or industrial property rights in, to, or
under the Deposit Materials (i) to make and have made (including by maintaining,
growing, and otherwise using cell lines and other biological materials within
the Deposit Materials or equivalent cell lines or biological materials)
Biological Materials and derivatives thereof created or developed by or for Agen
for use in ICT lateral flow veterinary test kit products, and (ii) to use
Deposit Materials (as defined in Section 11) in connection with the foregoing.
Agen hereby agrees and covenants not to exercise the rights granted to it in
this Section 3.5 until the release of Deposit Materials to Agen upon the
occurrence of a Trigger Event (as defined in Section 11).

 

3.6 Synbiotics may have provided to or shared with Agen, or may provide to or
share with Agen (without any obligation, except as expressly provided herein)
certain know-how, trade secrets, data, and other information in connection with
the parties’ relationship concerning the subject matter of this agreement and
previous agreements between the parties. Synbiotics hereby grants immunity from
intellectual property rights suit to Agen, and those parties making ICT lateral
flow veterinary test kit products for Agen, with respect to any use of such
know-how, trade secrets, data, and other information in the manufacture, having
manufactured, use, or sale of such products.

 

4. License of ‘046 Patent to Synbiotics.

 

Agen hereby grants to Synbiotics (which specifically includes for the purpose of
this Section 4, Synbiotics Europe and any other wholly-owned subsidiary of
Synbiotics) a non-transferable, fully paid up, non-exclusive, perpetual and
irrevocable license under the ‘046 Patent (and any and all reissues,
reexaminations, extensions, divisions, renewals, substitutions, confirmations,
registrations, revalidations, revisions, and additions thereof or thereto in the
member countries of the European Patent Organisation designated in the ‘046
Patent) to make and have made for sale in Europe, and to use, sell, offer to
sell, and import in and into Europe, ICT lateral flow feline immunodeficiency
(FIV) virus test kit products (“FIV Kits”). Synbiotics may use distributors,
resellers, and OEMs, and may sublicense its rights to use, sell, offer to sell,
and import FIV Kits to its distributors, resellers and OEMs, with further rights
to sublicense such rights through multiple levels of distributors and resellers
(whether such FIV Kits are labeled with the Synbiotics brand or are privately
labeled), provided that (i) such FIV Kits are made by or for Synbiotics, and
(ii) if made for Synbiotics, title to the finished FIV Kits is transferred to or
otherwise vests in Synbiotics. Synbiotics shall have no right to sublicense its
right to make or have made FIV Kits. Provided that FIV Kits are made by or for
Synbiotics and meet the conditions set forth in clause (ii) above, Agen hereby
grants an immunity from suit for infringement under the ‘046 Patent to
Synbiotics’, and its distributors’, resellers’, and OEM’s customers, with
respect to such customers’ use of FIV Kits in Europe. With regard to this
license Synbiotics shall not, and shall have no right to, sell outside of
Europe, or authorize its distributors, resellers, and OEMs to sell outside of
Europe, FIV Kits made by or for Synbiotics in Europe.

 

4



--------------------------------------------------------------------------------

5. License of Japan Witness® Trademark to Agen.

 

Synbiotics hereby grants to Agen a fully paid up, exclusive, non-transferable
(except pursuant to Section 32), sublicensable (only to Agen’s commercialization
partners, affiliates, resellers, and distributors) license, to use and display
Synbiotics’ Japan Witness® trademark only for ICT lateral flow veterinary test
kit products set forth in Exhibit A sold in Japan. With regard to this license,
Agen shall not, and shall have no right to, sell outside of Japan, or authorize
its distributors, resellers, and OEMs to sell outside of Japan, ICT lateral flow
veterinary test kit products set forth in Exhibit A bearing Synbiotics’ Japan
Witness® trademark.

 

6. Mutual and General Releases.

 

6.1 Synbiotics irrevocably and unconditionally releases Agen and its officers,
directors, employees, agents, attorneys, shareholders, partners, affiliates,
distributors, resellers, OEMs, customers, insurers, successors and assigns, from
all causes of action, lawsuits, claims, demands, charges, liabilities or
complaints of whatever kind, present or future, known or unknown, which arise
out of or in any way relate to (a) conduct alleged in the complaints or
counterclaims in the Agen Patent Action, the Synbiotics Patent Action, and/or
the Agen Contract Action (including any breach or alleged breach of the 2001
Agreement or any agreements or provisions referenced in the “Entire Agreement”
section thereof), and (b) any payment obligations under the 2001 Agreement
accrued through March 31, 2004. Excluded from this release are all obligations
set forth in this Agreement.

 

6.2 Agen irrevocably and unconditionally releases Synbiotics and its officers,
directors, employees, agents, attorneys, shareholders, partners, affiliates,
distributors, resellers, OEMs, customers, insurers, successors and assigns, from
all causes of action, lawsuits, claims, demands, charges, liabilities or
complaints of whatever kind, present or future, known or unknown, which arise
out of or in any way relate to (a) conduct alleged in the complaints or
counterclaims in the Agen Patent Action, the Synbiotics Patent Action, and/or
the Agen Contract Action (including any breach or alleged breach of the 2001
Agreement or any agreements or provisions referenced in the “Entire Agreement”
section thereof), and (b) any payment obligations under the 2001 Agreement
accrued through March 31, 2004. Excluded from this release are all obligations
set forth in this Agreement.

 

6.3 Synbiotics and Agen certify that they have been advised of and read the
following provision found in Section 1542 of the California Civil Code:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Synbiotics and Agen each acknowledges that it may hereafter discover facts
different from, or in addition to, those which it now knows or believes to be
true with respect to all or any of the liabilities, claims, defenses, causes of
action, costs or demands herein released. Nevertheless, each agrees that the
releases set forth herein shall be and remain effective in all respects,

 

5



--------------------------------------------------------------------------------

notwithstanding the discovery of such additional or different facts. Synbiotics
and Agen each waives any and all rights and benefits conferred by the provisions
of Section 1542 of the Civil Code of the State of California, and any similar
law of any state or territory of the United States or any other jurisdiction.

 

7. Termination Of Litigation

 

7.1. No later than seven (7) business days after the Effective Date of this
Agreement, the Parties will jointly file stipulations of dismissal with
prejudice (1) in the form attached hereto as Exhibit 2 with the clerk of the
United States District Court for the Southern District of California for the
purpose of dismissing the Agen Patent Action and the Synbiotics Patent Action;
and (2) in a similar form, mutually agreeable to the Parties, with the clerk of
the Superior Court for the State of California, County of San Diego, for the
purpose of dismissing the Agen Contract Action.

 

7.2 Agen agrees not to contest validity or enforceability of the ‘631 Patent,
and not to voluntarily assist any other party in contesting the infringement,
validity, or enforceability of the ‘631 Patent, except that Agen reserves the
right to raise validity or enforceability as a defense in any action or suit
initiated against it. Agen agrees not to contest infringement of the ‘631 Patent
with respect to the manufacture, use, or sale of products containing a CHW
Antibody in the United States. For the avoidance of doubt, the assertion of any
rights, immunities, or defenses resulting from this Agreement or activities
hereunder shall not be deemed to constitute contesting (or assisting in
contesting) infringement. Agen shall have no obligations and shall be under no
restrictions under this Section 7.2 after expiration of the ‘631 Patent.

 

7.3 Agen forgoes, forgives, releases and waives payment of the $[*] sanctions
award set forth in the District Court’s order of June 8, 2004 and will support
any request by Synbiotics to have the sanctions order vacated.

 

7.4 No claim will be made by Agen on the $250,000 bond posted by Synbiotics on
or about March 15, 2004, in conjunction with the Temporary Restraining Order
issued by the District Court on or about that day. Agen shall further sign such
documents as may be necessary and proper to assist Synbiotics in the full
release of the bond.

 

8. Biological Materials

 

8.1 Synbiotics will supply all of Agen’s requirements of the following
biological materials (“Biological Materials”), and Agen shall purchase
Biological Materials ordered by Agen hereunder, at the following prices for the
purpose of manufacturing ICT lateral flow veterinary test kit products, pursuant
to the terms set forth in Sections 9 and 10 below:

 

55-2500

   Anti-CHW MAb, clone key DI16872.5-USDA code E118.00    $ [*] per mg. 55-0014
   Rabbit Anti-CHW PAb-USDA code E019.00    $ [*] per mg. 55-0951    Rabbit
Anti-CPV PAb-USDA code E024.01    $ [*] per mg. 55-2501    Anti-CPV MAb, clone
key A1C2.32-USDA code E024.01    $ [*] per mg.

 

6



--------------------------------------------------------------------------------

8.2 The prices listed in Section 8.1 above may be increased only once each
calendar year and at the same time for any and all Biological Materials,
provided that such increase shall not exceed (in percent) the increase (in
percent) in the “Consumer Price Index For All Urban Consumers” as published by
the United States Department of Labor (“CPI”) for the twelve-month period
preceding the price increase. After the end of the three year period immediately
following the Effective Date, Synbiotics may also further increase the prices in
Section 8.1 solely for Rabbit Anti-CHW PAb-USDA code E019.00 and Rabbit Anti-CPV
PAb-USDA code E024.01 (the “Polyclonal Antibodies”), at the same time as any CPI
increase and only once in each calendar year following such three year period,
by an amount equal to [*] of the Raw Materials Cost Increase (calculated on a
per unit basis) for such Polyclonal Antibodies in such year. The “Raw Materials
Cost Increase” for a given calendar year shall be equal to the increase in
Synbiotics’ actual cost (calculated on a per unit of finished Polyclonal
Antibody basis) of purchasing the raw materials from third parties at the time
of the announced price increase as compared to the corresponding cost for such
raw materials as of the date that is one year earlier (as reasonably documented
in writing and provided to Agen upon notice of any corresponding price
increase). In any event, the total increase in the prices listed in Section 8.1
for Polyclonal Antibodies in any given calendar year from all causes provided
for in this Section 8.2 shall not exceed the sum of (i) [*] for the Raw
Materials Cost Increase and (ii) the increase in CPI specified above.

 

8.3. All biological materials supplied in accordance with the order of the
California Superior Court in Civil Action No. GIC 825397 shall be supplied as
set forth in the order.

 

8.4. For the avoidance of doubt, Agen shall be under no obligation to purchase
any Biological Materials (or any minimum quantity of Biological Materials) under
this Agreement. If Agen does not issue any purchase orders for any specific
Biological Material in any consecutive fourteen month period, and thereafter
Synbiotics intends to completely cease the manufacture of such Biological
Material, Synbiotics shall provide Agen with written notice of such intent. If
Agen does not issue a purchase order for such Biological Material within thirty
(30) days from receipt of such notice, Synbiotics may, in its sole discretion
and upon written notice, terminate its supply obligations under this Agreement
together with its respective obligations under Section 11, in each case only
with respect to such specific non-purchased Biological Material, when and if
Synbiotics in fact completely ceases the manufacture of such Biological
Material. Synbiotics’ notice shall specifically identify the affected Biological
Material. Neither such termination by Synbiotics, nor the refusal to supply such
Biological Material after such termination is effective, shall constitute a
Tentative Trigger Event (as defined in Section 11) with respect to such
Biological Material.

 

8.5 The Parties agree and acknowledge that under present circumstances the
prices listed above for these Biological Materials are substantially below
market price because they are coupled with additional obligations (as set forth
herein). The Parties further agree and acknowledge that because the prices
listed above for these Biological Materials are, under the present
circumstances, [*], the [*] payment measured by Net Sales pursuant to Section
10.1 is partial compensation for the Biological Materials, as well as for other
benefits provided by Synbiotics under this Agreement. Therefore, subject to the
provisions of Section 10 below and the other terms and conditions of this
Agreement, Agen’s obligation to make such [*] payment

 

7



--------------------------------------------------------------------------------

continues perpetually, as set forth in Section 10.1, but only with respect to
products that contain at least one of the Biological Materials described in
Section 8 and which Biological Material was either supplied by Synbiotics to
Agen hereunder (or previously as described in Section 10.4) or under Section 8.3
or manufactured using the Deposit Cell Lines following a release thereof
hereunder.

 

8.6 The Parties agree that these Biological Materials are being supplied by
Synbiotics to Agen (and the Deposit Materials would be made available to Agen
through escrow to make Biological Materials) solely to permit Agen to
manufacture, have manufactured, sell, offer to sell, and import (including
through distributors, resellers and OEMs) ICT lateral flow veterinary test kit
products made by or for Agen which contain such Biological Materials (or
derivatives thereof created or developed by or for Agen). The parties further
agree that Agen is not permitted to order Biological Materials that it intends
to use for any other purpose, or use Biological Materials supplied by Synbiotics
to Agen hereunder (or previously as described in Section 10.4) or use the
Deposit Materials for any other purpose. The Parties further agree and
acknowledge that Agen is not permitted to sell or resell any one or more or all
of the Biological Materials described in Section 8 which Biological Material was
either supplied by Synbiotics to Agen hereunder (or previously as described in
Section 10.4) or manufactured by or for Agen using the Deposit Cell Lines
following a release thereof hereunder other than within ICT lateral flow
veterinary test kit products. For the avoidance of doubt, the foregoing shall
not prohibit Agen from, and Agen shall have the right to, provide such
Biological Materials to third parties that manufacture ICT lateral flow
veterinary test kit products for Agen for use in such manufacture. For purposes
of this Section 8.6, products (and Biological Materials and Agen Derivatives
from the Deposit Cell Lines) shall only be deemed to have been made or
manufactured “for” Agen if, and Agen’s permission to “have manufactured” shall
be limited to situations where, (a) title to the finished form of such product
is transferred to or otherwise vests in Agen (which shall not preclude direct
shipment, on Agen’s behalf, by the party making products for Agen to recipients
designated by Agen); and (b) sale of the finished product is subject to Section
10 hereof, applied pursuant to its terms. Agen shall not sell or resell the
Deposit Cell Lines themselves or any other Deposit Materials. Among any other
remedies for violation of this Section 8.6 that Synbiotics may have, Synbiotics
may exercise its rights under Section 9.5 as set forth therein and exercising
such rights in such manner shall not constitute a Tentative Trigger Event as
defined in Section 11.

 

All Biological Materials supplied by Synbiotics to Agen under Section 8.3 or
previously supplied by Synbiotics to Agen as described in Section 10.4 are also
hereby subjected to all the restrictions and limitations of this Section 8.6.

 

8.7. Synbiotics shall make, procure, and maintain all U.S. regulatory filings,
approvals, licenses, and registrations (including, without limitation, any U.S.
export licenses, approvals, and certifications and any and all approvals,
licenses, and registrations from the USDA’s Center for Veterinary Biologics)
(“Filings”) that are required in connection with Synbiotics’ manufacture and
supply of Biological Materials to Agen as set forth herein and for Agen to use
and sell such Biological Materials in its products as contemplated herein,
provided that, subject to the foregoing, Synbiotics shall not be responsible for
Filings for Agen’s products. Synbiotics agrees

 

8



--------------------------------------------------------------------------------

to provide to Agen copies of any such Filings (including any subsequent changes)
and other related information, and Agen shall have the right to reference such
Filings and other related information in its Filings for products, to the
limited extent as may reasonably be necessary for Agen to exercise its rights
under this Agreement, with Synbiotics being allowed to redact non-required
information.

 

8.8. In the event (but only in the event) that Synbiotics fails to comply with
Section 8.7, Synbiotics (i) hereby grants to Agen all rights and other benefits
(including without limitation any rights of reference) conferred by or otherwise
resulting from any Filings and the right to use and reference any materials or
information (including clinical data and other testing data) submitted or
required to be submitted in connection therewith, and in each case only insofar
as necessary to obtain the benefit of Section 8.7, and (ii) agrees to, upon
Agen’s request, deliver to Agen such records, data or other documents or
information, execute and deliver or cause to be delivered, all such consents,
documents or further instruments, take or cause to be taken all such other
actions, and otherwise cooperate with and assist Agen as reasonably necessary
for Agen to obtain the full benefits of the rights granted to it in Section 8.7.
In addition, Synbiotics hereby grants to Agen the rights described in the
foregoing to the extent necessary for Agen to obtain or maintain Filings for
Biological Materials with respect to which a Trigger Event has occurred,
provided that Agen covenants not to exercise such right until the occurrence of
such Trigger Event. In such event Synbiotics shall also perform all such acts as
are described in subclause (ii) above.

 

8.9 Upon Agen’s request, and at Agen’s cost and expense, Synbiotics shall
reasonably cooperate with Agen with respect to regulatory filings, approvals,
licenses, and registrations (including, without limitation, export licenses,
approvals, and certifications) relating to Biological Materials as contained in
Agen’s products in Europe, including by permitting Agen to use and reference
required materials or information (including clinical data and other testing
data) and executing required documents (but excluding any obligation to make
changes to Specifications or its manufacturing obligations hereunder).

 

9. Terms and Conditions For Supply Of Biological Materials

 

The terms and conditions for supplying the Biological Materials referred to in
Section 8 are as follows:

 

9.1 Agen shall provide Synbiotics before the 5th calendar day of each month a
twelve (12) month rolling forecast of 90-day-lead-time orders to be placed for
the Biological Materials. The quantity of Biological Materials listed in the
forecast for orders to be placed within the first ninety (90) days of each such
forecast shall be a firm commitment that non-cancelable (permitted-lead-time)
orders for such quantity of Biological Materials shall be placed during the
first ninety (90) days of such forecast. The remainder of the forecast shall
create no obligation (although it must be made in good faith) and shall be used
for planning purposes only, subject to Section 9.7 below. For the avoidance of
doubt, Agen shall have no obligation hereunder to forecast and subsequently
order any Biological Materials from Synbiotics, subject to Section 8.4. If Agen
does wish to order Biological Materials from Synbiotics, it shall do so in
accordance with this Agreement. Even if Agen does not place non-cancelable
(permitted-lead-time) purchase orders in accordance with its firm commitment
described in the second sentence of this Section 9.1 for the full amount

 

9



--------------------------------------------------------------------------------

of such firm commitments within the applicable “first” ninety day period of each
forecast period, upon written notice from Synbiotics, Agen shall have thirty
(30) days from receipt of a respective written notice from Synbiotics to make
such orders. Immediately following such thirty (30) day period Agen shall be
obligated to make the respective indicated payments (exclusive of shipping,
packaging, and other costs described in Section 9.3) for any firm commitments
for which Agen has not made orders, and Synbiotics shall retain such payments
and not be required to ship anything there against, except to the extent Agen
has issued purchase orders prior to the end of such thirty (30) day period (in
which case such make up order shall be credited only against the required orders
for the quarter in which such order should have been placed and such make up
order shall not count against the number of required orders for any other
quarterly period).

 

It is expressly agreed that, subject to Section 9.7 below, Synbiotics is not
obligated to accept within any applicable “first” 90 day period, orders for
greater quantities of Biological Materials than were identified for the first 90
days of the rolling forecast, but that Synbiotics shall be obligated to accept
all orders for Biological Materials consistent with the quantities forecast for
the “first” 90 day period of each forecast. Synbiotics shall consider in good
faith whether to accept and fulfill orders for any additional quantities;
Synbiotics shall use reasonable efforts to accept and fulfill such orders, to
the extent Synbiotics has the applicable Biological Materials reasonably
available at such time, and provided that failure to accept any such orders for
such additional amounts shall not constitute a Tentative Trigger Event with
respect to such additional amounts.

 

9.2 Agen shall place purchase orders with Synbiotics at least ninety (90) days
(or, should Synbiotics consent, less than 90 days) prior to shipment date
specifying the quantity, requested shipment method, requested delivery schedule,
and destination. Full cash payment in advance must accompany each purchase
order. Synbiotics shall confirm each purchase order in writing within fifteen
(15) days after receipt of such purchase order. Synbiotics shall not be
responsible for any failure to supply Biological Materials where delivery of
Biological Materials to Agen’s designated destination is generally illegal under
U.S. law (e.g., North Korea) or if Agen plans to re-export the Biological
Materials to such an illegal destination. Synbiotics shall not be responsible
for any failure to supply Biological Materials where delivery of Biological
Materials to Agen’s designated destination is generally legal under U.S. law but
requires a valid import permit issued by the appropriate authority for such
Biological Materials and Agen has not provided such permit to Synbiotics. Also,
Synbiotics has the right to ship directly to Agen if the designated recipient is
not allowed by USDA regulation. Failure to supply where Synbiotics is not
responsible for such failure pursuant to the foregoing shall not constitute a
Tentative Trigger Event (as defined in Section 11, including, without
limitation, Sections 11.1 through 11.5).

 

9.3 Shipment Terms.

 

9.3.1 Agen shall pay all out of pocket costs of insurance, packaging,
transportation and duties for each shipment of Biological Materials, or
additional out of pocket costs incurred as a result of compliance with Agen’s
special shipment instructions, if any. Each purchase order shall be governed by
the terms and conditions of this Agreement (regardless of

 

10



--------------------------------------------------------------------------------

whether such purchase order references the Agreement). Any terms, conditions or
provisions contained in any purchase order or other documents (other than the
information provided by Agen pursuant to clause 9.2 above or 9.4 below) are
hereby expressly rejected and the parties agree that they are simply to be
ignored. No conduct by Synbiotics or Agen, including, without limitation,
shipment of Biological Materials to Agen or acceptance of Biological Materials
by Agen, shall constitute or be construed to constitute Synbiotics’ or Agen’s
consent to or recognition of terms, conditions or provisions that are different
from or are not contained in this Agreement.

 

9.3.2 All Biological Materials supplied by Synbiotics to Agen hereunder shall
conform with the Specifications and shall be manufactured and supplied in
conformance with the applicable requirements contained in such Specifications
and all applicable laws and regulations. The “Specifications” shall mean the
written specifications provided by Synbiotics to Agen on or before the execution
of this Agreement (including release testing specifications, methods of analysis
and the contents of the certificate of analysis), which are reasonably
acceptable to Agen, together with the applicable provisions of the USDA license
for each Biological Material (per the code number referenced in Section 8.1) as
well as the applicable provisions of 9 C.F.R Parts 100 through 124 of the United
States Code of Federal Regulations (and any successor provisions thereto).
Synbiotics shall comply with all applicable laws, rules and regulations in its
manufacturing of the Biological Materials hereunder.

 

9.3.3 Biological Materials shall be delivered FCA Synbiotics and directed to
Agen’s designated destination using Agen’s designated carrier and shipment
method. Synbiotics shall be responsible for proper packaging, storage, handling,
and preparation for transport of Biological Materials. All shipments shall be
accompanied by a certificate of analysis showing conformance with the
Specifications. Title and risk of loss shall pass to Agen upon delivery to
Agen’s designated carrier. If any Biological Materials do not conform to the
purchase order, the Specifications, or other express requirements under this
Agreement, (i) Agen may reject such Biological Materials (provided that
rejection must occur no later than 10 working days after receipt; and provided
further, that failure to reject shall not limit any other remedies Agen might
have), and (ii) Synbiotics shall, at Agen’s option, either promptly re-deliver
at Synbiotics’ cost (and no further cost to Agen) an equivalent quantity of
conforming Biological Materials, or promptly refund all payments made therefor
to Agen. Neither action by Synbiotics shall constitute a Tentative Trigger Event
as defined in Section 11 except as expressly provided in Section 11.2(iii).

 

9.3.4 If Synbiotics disputes Agen’s rejection of a shipment of Biological
Materials as provided above, it shall notify Agen in writing within fifteen (15)
days after Agen’s notice of rejection. If Synbiotics does not so notify Agen
within such time period, Agen’s rejection shall be deemed effective and final.
If Synbiotics does timely notify Agen of its dispute, the parties shall have an
independent third party laboratory, reasonably acceptable to both parties,
definitively determine for purposes of this Agreement whether or not the
Biological Materials conform to the Specifications (except to the extent such
non-conformance results from damage after receipt by Agen or damage in transit
for which Agen bears the risk pursuant to Section 9.3.3 and not from Synbiotics’
failure to deliver the

 

11



--------------------------------------------------------------------------------

Biological Materials to the carrier in accordance with this Agreement). For
purposes of selecting a third party laboratory, Agen shall notify Synbiotics of
its choice for such laboratory and, if Synbiotics does not object to such
laboratory within ten (10) days of such notice, such laboratory shall be deemed
to be agreed upon by the parties hereunder; otherwise the parties shall promptly
meet and agree upon a laboratory as soon as reasonably practicable. Promptly
following selection of the laboratory, Agen shall provide a representative and
statistically significant sample of the disputed Biological Materials to such
laboratory along with a copy of the Specifications therefor so the laboratory
can test such sample to determine if they conform to the Specifications. The
determination made by such laboratory shall be binding on the parties for the
purposes hereof. Should the laboratory determine that the sample of the
Biological Materials conforms to the applicable Specifications (except to the
extent such non-conformance results from damage after receipt by Agen or damage
in transit for which Agen bears the risk pursuant to Section 9.3.3 and not from
Synbiotics’ failure to deliver the Biological Materials to the carrier in
accordance with this Agreement), then Agen shall accept the corresponding
shipment of Biological Materials and pay the fee of the laboratory for its
analysis. Should the laboratory determine that the sample of the Biological
Materials does not conform to the Specifications, the corresponding shipment
shall be deemed rejected, Synbiotics shall pay the fee of the laboratory for its
analysis, and the provisions above for rejection shall apply.

 

9.4 Purchase orders shall be deemed firm orders. To be effective, any change to
a purchase order shall be mutually agreed upon in writing by both parties, and
may include a change in fees reflecting the inclusion and/or deletion of
Biological Materials as well as Synbiotics’ applicable, direct costs of
processing such change.

 

9.5 Synbiotics can refuse to supply Biological Materials hereunder if Agen
orders such Biological Materials for purposes inconsistent with, and will use
such Biological Materials in a manner inconsistent with Section 8.6 (such
Biological Materials used for such purpose in such manner being an “Unauthorized
Antibody”). If Synbiotics reasonably suspects that a given order of Biological
Materials will be used as an Unauthorized Antibody, Synbiotics may (as a
non-exclusive remedy) refuse shipment thereof provided, however, that such
refusal shall only be permitted after and in accordance with the following: (1)
Synbiotics shall notify Agen in reasonable detail of its suspicions regarding an
Unauthorized Antibody, (2) within ten (10) working days of such notice, Agen
shall respond with either a reasonably detailed factual explanation of why such
suspicion is erroneous or else, if applicable, reasonable assurances that the
use of Unauthorized Antibodies will cease, (3) if Synbiotics reasonably
disagrees with such explanation or, if applicable, disagrees that the proposed
assurances are not reasonably sufficient, Synbiotics shall respond in writing
with an explanation thereof, (4) if disagreement remains, a senior executive of
each party shall meet and confer within a period of ten (10) working days from
Synbiotics’ response to attempt to resolve such disagreement, and (5) absent any
such resolution, Synbiotics may suspend shipment of the disputed Biological
Materials pending judicial resolution in accordance with Section 15, provided
that (i) Synbiotics shall ship the disputed Biological Materials if so required
pursuant to an order of the Court (as defined in Section 15), including any
temporary restraining order, preliminary injunction, permanent injunction, order
for specific performance, or other equitable remedy, and (ii) Synbiotics’

 

12



--------------------------------------------------------------------------------

permitted suspension of shipment hereunder shall not, and shall not be deemed
to, preclude Agen from seeking, or preclude the Court from granting, any
provisional or equitable relief including temporary restraining orders,
preliminary injunctions, permanent injunctions, orders for specific performance,
or other such provisional or equitable remedies based on Synbiotics’ failure to
ship disputed Biological Materials (which are not Unauthorized Antibodies) in
accordance with this Agreement. For purposes of determining whether a Tentative
Trigger Event (as defined in Section 11) has occurred, the time for delivery
shall be extended day for day for the time of permitted suspension. For example,
if Agen places an order on April 1 for delivery on July 15, the 10-day period in
clause (4) ends on June 30, and a Court Order in Agen’s favor is entered on
September 8, then the new scheduled delivery date (with the same status as the
originally-scheduled July 15 date) shall be September 24.

 

9.6 Payment terms shall be cash (or other immediately available funds, including
wire transfer) in advance (at the time of the purchase order) payable in United
States Dollars. An order not so paid at the time of the order shall be deemed to
be no order at all until payment therefor is made, upon which time such order
shall constitute a valid order with the shipment date being postponed by the
period of delay in payment.

 

9.7 With respect to any updated forecast submitted by Agen under Section 9.1 (a
“New Forecast”) the following restrictions shall apply, in respect to quantities
of Biological Materials, as compared to the immediately preceding forecast
submitted by Agen (the “Previous Forecast”): (i) the quantities for the third
month of the New Forecast shall not differ from the quantities for the same time
period (i.e., the fourth month) of the Previous Forecast by more than [*]; (ii)
the quantities for the fourth month of the New Forecast shall not differ from
the quantities for the same time period (i.e., the fifth month) of the Previous
Forecast by more than [*]; and (iii) the quantities for the fifth month of the
New Forecast shall not differ from the quantities for the same time period
(i.e., the sixth month) of the Previous Forecast by more than [*]. No
restrictions apply with respect to any subsequent months. Notwithstanding the
foregoing, if the quantities for any month are zero, nothing in the foregoing
shall prevent, and Agen shall have the right to, forecast a reasonable quantity
in any subsequent months.

 

9.8 In the event Synbiotics fails to supply ordered Biological Materials on the
scheduled shipment date, Synbiotics shall pay to Agen interest on the amounts
prepaid by Agen for such order at the rate of [*] per month (accruing on a daily
basis). At Agen’s option, such interest amounts shall be credited toward future
purchases of Biological Materials or paid directly to Agen in cash, as Agen
shall direct to Synbiotics in writing. This Section 9.8 shall not apply to the
extent and as long as Synbiotics is not responsible for such failure to supply
pursuant to Section 9.2.

 

10. [*] Payment

 

10.1 In partial consideration for the Biological Materials, beginning April 1,
2004 and continuing perpetually, Agen shall pay Synbiotics a payment, in the
shape of a royalty, in the amount of [*] of Net Sales of: (a) ICT lateral flow
veterinary test kit products manufactured by or for Agen that contain at least
(i) one of the Biological Materials described in Section 8 which Biological
Material was either supplied by Synbiotics to Agen hereunder (or previously as

 

13



--------------------------------------------------------------------------------

described in Section 10.4) or manufactured using the Deposit Cell Lines
following a release thereof hereunder, or (ii) derivatives of such Biological
Materials manufactured by or for Agen out of the Biological Materials supplied
by Synbiotics to Agen hereunder (or previously as described in Section 10.4) or
Deposit Cell Lines (“Agen Derivatives”); and (b) products or Deposit Cell Lines
made or sold in violation of this Agreement, that contain at least (i) one of
the Biological Materials described in Section 8 which Biological Material was
either supplied by Synbiotics to Agen hereunder (or previously as described in
Section 10.4) or manufactured using the Deposit Cell Lines following a release
thereof hereunder, or (ii) Agen Derivatives.

 

10.2 Net Sales.

 

10.2.1 As used herein, “Net Sales” shall mean gross sales, royalty and other
revenue, assets and rights received by Agen from the first sale to a
non-affiliate of Agen (or, if the first sale is by a transferee of Biological
Material in violation of this Agreement, the first sale to a non-affiliate of
such transferee) of products containing at least one of the Biological Materials
described in Section 8 above (which Biological Material was either supplied by
Synbiotics or manufactured by or for Agen (or such transferee of Agen) using the
Deposit Cell Lines following a release thereof hereunder) or Agen Derivatives,
less (i) trade discounts and rebates (to the extent not already reflected by a
reduced gross sales revenue), (ii) bona fide shipping and handling (to the
extent payments from customer therefor were included in gross sales revenue),
(iii) taxes (to the extent payments from customer therefor were included in
gross sales revenue), and (iv) amounts repaid or credits taken by reason of
rejections, defects, returns, retroactive price reductions, or due to recalls or
government laws or regulations requiring rebates.

 

10.2.2 If such products described in 10.2.1 are sold bundled with other
products, Net Sales shall be calculated based on the regular price of the
product containing such Biological Materials if sold on a stand-alone basis, and
the remainder of the price for the products sold as a bundle shall be allocated
to the other products and shall not constitute Net Sales; if such first product
containing such Biological Materials is not sold on a stand-alone basis, Net
Sales shall be based on the fair market value of the portion containing such
Biological Materials. If any such products described in 10.2.1 are “Combination
Products” (defined as products that contain within the same physical kit at
least one test using any Biological Material or Agen Derivative and at least one
test not using any Biological Material or Agen Derivative) then Net Sales for
such Combination Product shall be calculated by multiplying total Net Sales of
the Combination Product by the fraction A divided by (A + B) where A is number
of tests in the Combination Product using any Biological Material or Agen
Derivative and B is the number of tests in the Combination Product not using any
Biological Material or Agen Derivative.

 

10.2.3 Net Sales shall be reported quarterly. Agen will provide a good faith
preliminary non-binding estimate of Net Sales within ten (10) days of the end of
the quarter and will provide a final report of Net Sales within thirty (30) days
of the end of the quarter and the [*] payment shall be paid quarterly within
thirty (30) days after the end of each quarter. In the event that Agen
structures an arrangement for sale of products bearing royalties under Section
10.1 such that the Net Sales amount received by Agen is net of all or a material
part of the cost of goods sold or a similar arrangement (e.g., the purchaser is
also the contract manufacturer and both the purchase price and the manufacturing
price are grossed down) such that Agen is

 

14



--------------------------------------------------------------------------------

receiving materially less than a payment in the nature of a full product
purchase price, the amount of Net Sales for such products used to calculate
royalties under 10.1 shall be adjusted to an amount that more fairly represents
a full product purchase price consistent with other sales of the same or
comparable products by Agen outside of such special arrangements.

 

10.3 Synbiotics may request at its sole discretion and expense, an audit of
Agen’s records to verify Net Sales through an independent auditor reasonably
acceptable to Agen, at any time during Agen’s standard business hours upon
reasonable notice, but in no event more than once per calendar year nor more
than once for the same period. Prior to conducting such audit, such auditor
shall agree to confidentiality restrictions reasonably acceptable to Agen. The
auditor shall report to Synbiotics if any underpayment has occurred and the
amount of such underpayment, but not any of the underlying or related
information obtained by the auditor in connection with such audit.

 

10.4 The Parties acknowledge that Agen currently possesses an inventory,
supplied by Synbiotics prior to the Effective Date of this Agreement, of
Biological Materials. It is impossible to determine whether a product contains
“old” Biological Materials or “new” Biological Materials. In addition, the
Parties’ previous arrangements contained payment arrangements based on net sales
of certain products containing certain Biological Materials before the Effective
Date. For the avoidance of doubt, the Parties hereby agree that Section 10 shall
apply to all Net Sales after March 31, 2004 whether the underlying Biological
Materials were provided by Synbiotics prior to the Effective Date or hereunder
or under Section 8.3. The Parties acknowledge and agree that Agen has fully
paid, and is hereby released from, any liability concerning royalties on sales
of products containing Biological Materials prior to and on March 31, 2004. Agen
shall have no further payment obligation under the 2001 Agreement, as set forth
in Section 6.2.

 

10.5 Moreover, the parties agree that during any time Agen is in default in
making any payments due under this Section 10 or under the final sentence of
Section 11.2 or under Section 2.1.2, following notice and 10 working days
opportunity to cure, unless such default is disputed by Agen in good faith,
Synbiotics can refuse to supply Biological Materials to Agen as long as such
undisputed default remains uncured and the time for delivery shall be extended
day-for-day for such period of permitted suspension. Such refusal shall not
constitute a Tentative Trigger Event (as defined in Section 11). In any event,
with regard to amounts allegedly owed under the final sentence of Section 11.2
or under this Section 10 (as opposed to under Section 2.1.2), Synbiotics shall
have no right to refuse to supply Biological Materials pursuant to the
foregoing, if Agen pays into a U.S. escrow, to be released upon final resolution
of any dispute, the amounts allegedly owed.

 

10.6 The parties confirm that the [*] payment to be made in accordance with this
Agreement is not an attempt to misuse any Synbiotics patent by requiring the
payment of a patent royalty beyond the expiration of the patent, nor any unfair
competition, antitrust violation, or similar violation, but instead represents
(a) bargained-for consideration, in the shape of a royalty, for the delivery of
unpatented physical goods, (b) a bargained-for balance against the low amount of
the upfront purchase price for the goods, which is substantially below market
price, (c) the agreed upon use of a purchase price component which protects
against inflation in the

 

15



--------------------------------------------------------------------------------

specific market for these goods, (d) part of the consideration for Synbiotics’
agreement to continue to supply, despite Synbiotics’ desire otherwise to retain
its rights not to supply Agen at any given time, (e) part of the consideration
for Synbiotics’ agreement to supply at a prearranged formula price, despite
Synbiotics’ desire otherwise to retain its rights to set its price from time to
time at what the market would bear (and to refuse to sell except at such price),
and (f) part of the consideration for Synbiotics agreeing to subject its
proprietary Deposit Materials to escrow and possible delivery from escrow.

 

10.7 The parties agree that for Agen ever to contest Synbiotics’ rights to
payment under this Section 10 in accordance with this Agreement based on a
theory of patent misuse or similar theories under unfair competition or
antitrust laws, or similar laws, would be unfair and unjust. The right to
payment under this Section 10 is not severable from Synbiotics’ agreement to
supply— if Agen ever seeks to invalidate or deny the right to payment under this
Section 10 based on the foregoing theories, the agreement to supply shall
thenceforth be void. In addition, the Parties agree that if before the release
of Deposit Materials from escrow to Agen, Agen ever finds the payment under this
Section 10 in accordance with this Agreement to be in any way wrongful, illegal,
or unfair, the Parties shall not engage in any wasteful dispute over the matter
but instead, at its option and in its sole discretion, Agen may notify
Synbiotics that it no longer wishes to pay the payment, and then (a) Agen shall
honor the payment as to all Synbiotics Biological Materials shipped to Agen
before such notice in accordance with this Agreement, (b) the payment shall not
apply to any Synbiotics goods shipped to Agen after such notice, (c) from and
after such notice Synbiotics shall no longer have any contractual obligation to
supply Agen at all, or at any particular price, (d) if Synbiotics does agree
thereafter to supply Agen on any one or more occasions, such supply shall be
governed by the terms and conditions of this Agreement (except as to price and
except as otherwise expressly agreed by the Parties), (e) all open Agen purchase
orders at the time of such notice shall be deemed cancelled without any penalty
or obligation for Agen resulting therefrom, and (f) the Deposit Materials shall
be immediately returned by the Escrow Agent to Synbiotics.

 

11. Escrow of Biological Materials

 

11.1 Within 30 days of the execution of this Agreement and at such times
thereafter to ensure compliance with the intent of this Article, but in no event
less than once every three (3) year period commencing from the Effective Date,
Synbiotics will place five vials of master cell stock anti-canine heartworm
monoclonal antibody, clone key DI 16 872.5 cell line, five vials of master cell
stock anti-canine parvovirus A1C2 cell line (the “Deposit Cell Lines”) and
sufficient quantities of the necessary associated Synbiotics-proprietary
biological materials, and all manufacturing process instructions, purchasing
specifications and Standard Operating Procedures (including the complete outline
of production submitted to the USDA/CVB), and all Filings (which may be redacted
to the extent allowed by Section 8.7) and related information described in
Section 8.7, which shall comprise the know-how necessary for the utilization of
the cell lines and other materials described in the foregoing in order to
manufacture or otherwise produce Biological Materials suitable (as measured by
the Specifications, laws, and regulations applicable as of the most recent
deposit or update hereunder) for commercialization (collectively, including the
Deposit Cell Lines, the “Deposit Materials”) in escrow with BioReliance Ltd.,
Innovation Park, Hillfoots Road, Stirling, FK9 4NF, Scotland, United Kingdom,
telephone 44.(0)1786.451318, facsimile 44.(0)1786.464764 (for the avoidance of
doubt, any dispute

 

16



--------------------------------------------------------------------------------

regarding the occurrence of a Tentative Trigger Event and/or a Trigger Event
shall be resolved between the Parties under California law pursuant to this
Agreement), or, if applicable laws and regulations do not permit delivery to
such escrow agent, an escrow agent in the U.S. to be agreed upon by the Parties
(as applicable, the “Escrow Agent”). Synbiotics will warrant at each time point
above that such Biological Materials are viable and fit for the purpose.
Synbiotics shall update the Deposit Materials when there is any material change
with respect to same. Synbiotics represents and warrants that the Deposit
Materials meet the requirements set forth herein and are fit for their intended
purpose.

 

11.2 The Parties shall negotiate in good faith and enter into a standard and
customary escrow agreement with the Escrow Agent within thirty (30) days of the
execution of this Agreement that is consistent with the terms and conditions set
forth herein. If the Parties fail to reach agreement within seventy-five (75)
days of the execution of this Agreement, the matter shall be submitted to the
Court in accordance with Section 15 hereof. The Escrow Agent shall be entitled
to confirm whether the Deposit Materials comply with the requirements set forth
herein by permitting an independent expert to be named in the escrow agreement
(under confidentiality agreement) to examine and to confirm compliance of the
Deposit Materials with the requirements set forth in this Agreement. The Escrow
Agreement shall provide for release of the Deposit Materials to Agen only upon
occurrence of a Trigger Event as defined below. The Deposit Materials shall
remain the property of Synbiotics, subject to Agen’s rights to use the Deposit
Materials as set forth in this Agreement. Synbiotics understands that it is
important to Agen for planning, scheduling and other purposes to assure that the
supply of Biological Materials is reliable and regular.

 

In the event (i) that Synbiotics fails to supply one or more Biological
Materials to Agen in accordance with this Agreement within 75 days of the
confirmed shipment date (subject to the exceptions to Synbiotics obligation to
supply Biological Materials expressly specified in this Agreement), or (ii) of a
merger, consolidation, corporate reorganization, sale of all or substantially
all of Synbiotics’ assets relating to the subject matter of this Agreement, or
like event involving Synbiotics, on the one hand, and [*] or its successors or
affiliates, or [*] or its successors or affiliates, on the other, or (iii)
Synbiotics fails to supply any portion of one or more ordered Biological
Materials in conformance with the Specifications and quantities ordered on the
scheduled delivery date (and fails to cure such failure within thirty (30) days
of the original scheduled delivery date) (A) with respect to three consecutive
orders or re-deliveries of the same type of Biological Materials, or (B) with
respect to any portion of six of any eight consecutive orders of any single type
of Biological Materials, or (C) under circumstances where such failure to supply
is due to bad faith on the part of Synbiotics (each of the events described in
clauses (i) through (iii) above being a “Tentative Trigger Event”), Agen shall
provide written notice thereof to Synbiotics and Escrow Agent.

 

If within 20 days thereafter (except as set forth in Section 11.4) Synbiotics
does not dispute the Tentative Trigger Event in good faith by written notice to
Escrow Agent and Agen (such failure to dispute in good faith being a “Trigger
Event”), the Escrow Agent shall release the Deposit Materials to Agen. If
Synbiotics does dispute in good faith, the delivery to the Escrow Agent of an
Order of the Court finding that a Tentative Trigger Event did occur shall also
constitute a “Trigger Event” and upon any such Trigger Event the Escrow Agent
shall release the Deposit

 

17



--------------------------------------------------------------------------------

Materials to Agen, subject to the following. In the case of the Tentative
Trigger Events described in clauses (i) and (iii) above, the Escrow Agent shall
not release any portion of the Deposit Materials that is unrelated to the
affected type of Biological Materials and is so designated, provided, that each
set of Deposit Materials shall be complete and meet all of the requirements set
forth herein, in and of itself. If, after execution of the Escrow Agreement,
Synbiotics fails to deliver into escrow all Deposit Materials in accordance
herewith, Agen shall, for the period of such failure, be relieved from all
payment obligations under Section 10.1 of this Agreement. In the event the
parties dispute whether a Tentative Trigger Event described under 11.2(iii)(C)
has occurred, the party losing such dispute before the Court shall pay the
winning party all of such winning party’s attorneys fees and litigation costs
reasonably incurred in connection with litigating such dispute.

 

11.3 Upon termination by Synbiotics of its supply obligations under this
Agreement together with its respective obligations under Section 11 with respect
to any a specific Biological Material in accordance with Section 8.4, the Escrow
Agent shall release to Synbiotics only such set of Deposit Materials that are
specific to such specific Biological Material(s) and is so designated, provided,
that each set of Deposit Materials shall be complete and meet all of the
requirements set forth herein, in and of itself. Synbiotics will no longer be
obligated to update such set of Deposit Materials.

 

11.4 Failure to supply caused by Force Majeure or any governmental agency
prohibiting the shipment of Biological Materials (unless such governmental
agency prohibition results from Synbiotics’ failure to comply with Section 8.7
hereof) shall not result in a release of the Deposit Materials under this
provision unless such Force Majeure delays the supply of Biological Materials an
additional seventy-five (75) days beyond the seventy-five (75) day period
described above, at which point a Tentative Trigger Event will occur. In such
case, notwithstanding Section 11.2, if Synbiotics does not dispute such
Tentative Trigger Event within three (3) days after such additional seventy-five
(75) day period, such Tentative Trigger Event shall become a Trigger Event.

 

11.5 All escrow and storage fees will be paid by Agen. This Section 11 is
intended to ensure that Agen can continue to manufacture ICT lateral flow test
kits using the non-supplied Biological Materials in the event that Synbiotics
fails (to the extent defined in this Section 11) to supply one or more
Biological Materials as set forth in this Agreement or is otherwise subject to a
Trigger Event. In the event of a failure to supply one or more Biological
Materials as set forth in this Agreement, Agen’s recovery shall be limited to
the release of Deposit Materials corresponding to the non-supplied Biological
Materials as well as a refund of the purchase price paid for Biological
Materials ordered but not supplied by Synbiotics in accordance with this
Agreement.

 

12. Termination

 

12.1 Termination. At any time after the expiration of the ‘631 Patent Agen may
terminate this Agreement upon thirty (30) days written notice. In the event of
any termination the following Sections of this Agreement shall survive: 1, 4, 5,
6, 7, 8.6, 10, 12-26, 28-36. Notwithstanding the foregoing, Synbiotics license
under Section 4 shall terminate in the event Synbiotics exceeds the scope of
such license. Upon termination of this Agreement, the Deposit Materials shall be
returned by the Escrow Agent to Synbiotics.

 

18



--------------------------------------------------------------------------------

12.2 Termination of 2001 Agreement.

 

The Parties agree that the October 29, 2001 License, Distribution and OEM
Agreement is terminated and, notwithstanding Article 12 or any other provision
of that 2001 Agreement, all rights and obligations thereunder shall terminate
(without limiting any rights or obligations of the Parties under this
Agreement).

 

13. Confidentiality of Agreement.

 

13. 1. The Parties and their attorneys and representatives shall treat the terms
of this Agreement as confidential and shall use commercially reasonable efforts
not to voluntarily disclose any material terms to any third persons, except to
the extent required by governmental agencies (including, but not limited to, the
Securities and Exchange Commission or its Australian equivalent, regulatory
agencies and the like), applicable laws or court order or the rules or policies
of any stock exchange on which a Party is listed. Either Party may disclose
information contained in a mutually agreed upon press release.

 

13.2. The Parties acknowledge that each Party is a public company which may from
time to time be required to report and discuss this Agreement, and its
commercial effects, and/or include the Agreement as an exhibit, in its reports
under the Securities Exchange Act of 1934 and/or its registration statements, or
Australian equivalents thereto. Either Party shall be entitled to include the
Agreement as an exhibit in publicly filed reports provided, however, that any
such filing shall be accompanied by a Request for Confidential Treatment, such
as that filed with the Office of the Secretary of the SEC under Rule 406 of the
Securities Act of 1933 or Rule 24b-2 of the Securities Exchange Act of 1934.
Prior to any such filing, the Parties shall redact the financial terms and other
terms of this Agreement that qualify for confidential treatment under applicable
regulations. The Parties shall consult with each other and cooperate in good
faith in order to obtain confidential treatment to the extent permissible under
applicable regulations. The Parties further acknowledge that in time the SEC (or
Australian counterpart) may grant, grant in part, or deny such application for
confidential treatment. To the extent that such application is granted only in
part or is denied (or the confidential treatment grant is later revoked in whole
or in part by the SEC or foreign counterpart), then thereafter the extent to
which either Party is required to maintain in its public filings the
confidentiality of specific provisions of the Agreement shall be governed not by
the extent of the original redactions but rather by the extent of the redactions
as allowed by the SEC or foreign counterpart.

 

13.3. If either Party desires to make any further public disclosure, not
required by law or court order, above and beyond what is allowable as set forth
above, it shall not make any such disclosure without the prior written approval
of the other Party.

 

13.4. Notwithstanding anything in the foregoing to the contrary, either Party
shall in all events be allowed to (i) disclose non-confidentially to any person,
either in a SEC filing or otherwise, any information which the other Party has
disclosed in the publicly available portion of any SEC filing or disclosed to
any third party who has no obligation of confidentiality with regard to such
information, and (ii) disclose confidentially to legal or financial counsel, and
to any current or prospective lending financial institution, and to any
prospective acquirer or investor, the unredacted Agreement.

 

19



--------------------------------------------------------------------------------

14. Attorneys Fees and Costs

 

Each Party will bear its own costs, expenses, and attorneys’ fees, whether
taxable or otherwise, incurred in, arising out of or in any way related to the
matters forborne herein including, without limitation, the lawsuits identified
herein and negotiation and execution of this Agreement.

 

15. California Law

 

This Agreement shall be interpreted, and the rights and duties of the Parties
hereto shall be determined, in accordance with the laws of the State of
California, as applied to contracts entered into and performed in California, by
California residents. The Parties agree that the United States District Court
for the Southern District of California (the “Court”) has jurisdiction over each
of them for the purposes of enforcing this Agreement and will retain
jurisdiction to interpret and enforce the terms and provisions of this
Agreement.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be submitted for resolution to the above-referenced Court.

 

16. Representations and Warranties.

 

The Parties warrant that no other person or entity has claimed or now claims any
interest in the subject to which this Agreement relates, and that they have the
sole right and exclusive authority to execute this Agreement.

 

17. Voluntary and Knowing.

 

This Agreement is executed voluntarily and without any duress or undue influence
on the Parties hereto. The Parties acknowledge that:

 

17.1. They have read this Agreement;

 

17.2. They have been represented in the preparation, negotiation and execution
of this Agreement by legal counsel of their own choice; and

 

17.3. They are fully aware of the legal and binding effect of this Agreement and
sign the same of their own free will.

 

18. Binding Effect.

 

Synbiotics and Agen agree that this Agreement, and each of its parts, shall be
binding upon and inure to the benefit of each of their respective heirs,
representatives, executors, administrators, successors and assigns.

 

19. Severability.

 

Except to the extent expressly specified in Section 10.7, in the event any
provision of this Agreement shall be determined to be invalid, illegal or
unenforceable, such provision shall be severable from the remainder of the
Agreement, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

20



--------------------------------------------------------------------------------

20. Counterparts.

 

This Agreement may be executed in counterparts, each of which is deemed to be an
original, but all of which together shall constitute one and the same
instrument. Facsimile and photocopy signatures shall carry the same force and
effect, and shall bind the Parties hereto in the same manner, as original
signatures to this Agreement.

 

21. Integration and Modification.

 

Each Party represents and warrants that as of the date of the full execution of
this Agreement, no promise, inducement or agreement not expressed herein has
been made to it in connection with this Agreement, and that this Agreement
contains the entire agreement between the Parties as to the subject matter
relating hereto and supersedes any previous agreements, negotiations, promises
or understandings between them as to the subject matter contained herein. It is
expressly agreed that this Agreement may not be altered, modified or amended
except by a writing duly executed by the undersigned Parties.

 

22. Construction.

 

22.1. The language and terms of this Agreement are to be understood in their
ordinary sense (except where otherwise defined herein) and are not to be
interpreted in a technical manner so as to unfairly deprive any Party of
substantive rights.

 

22.2. The text of this Agreement is the product of negotiation among both
Parties and is not to be construed as having been prepared by one Party or the
other.

 

23. Warranty of Authorized Signatories.

 

Each of the signatories to this Agreement warrants and represents that he or she
is competent and authorized to enter into this Agreement on behalf of the Party
for whom he or she purports to sign.

 

24. Waiver.

 

Failure at any time to require performance of any of the provisions herein shall
not waive or diminish a Party’s right thereafter to demand compliance therewith
or with any other provision. Waiver of any default shall not waive any other
default. A Party shall not be deemed to have waived any rights hereunder unless
such waiver is in writing and signed by a duly authorized officer of the Party
making such waiver.

 

25. Headings

 

The captions used in this Agreement are inserted for convenience and shall not
be deemed a part of this Agreement for construction or interpretation.

 

26. No Agency

 

The relationship between Synbiotics and Agen under this Agreement shall be that
of independent contractors engaged in the operation of their own respective
businesses. Nothing in this Agreement is intended or is to be construed to
constitute Agen and Synbiotics as partners, employer/employee, or
principal/agent, or the employees or agents of any Party hereto as employees or
agents of the other Party. Neither Party has the express or implied right or
authority to assume or create any obligations for or on behalf of the other
Party, to bind the other Party to any contract or undertaking with any third
party or to make any warranties or representations for or on behalf of the other
Party. The Parties shall, at all times in no event make any representations,
warranties, guarantees or other statements on the other Party’s behalf.

 

21



--------------------------------------------------------------------------------

27. No Disparagement. Each Party agrees to refrain from any libel, defamation,
or slander of the other.

 

28. Bankruptcy

 

All rights and licenses granted under this Agreement by Synbiotics to Agen and
Agen to Synbiotics are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the Bankruptcy Code. The Parties agree
that Agen and Synbiotics, as licensees of rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Synbiotics under the
Bankruptcy Code, the Deposit Materials, if not already in its possession, shall
be promptly delivered to Agen upon Agen’s written request (i) no later than
fifteen (15) days after any such commencement of a bankruptcy proceeding, unless
Synbiotics elects to continue to perform all of its obligations under this
Agreement pending any rejection of this Agreement, or (ii) if not delivered
under (i) above, upon the rejection of this Agreement by or on behalf of
Synbiotics, or (iii) as provided in Section 11.

 

29. Indemnification

 

29.1 Indemnity Obligations. Each Party shall defend the other Party from and
against any third-party claim, suit or proceeding brought against such other
Party resulting from (i) any breach (or any claim that, if true, would
constitute a breach) of such first Party’s obligations under the 2001 Agreement
(which the Parties acknowledge has been terminated) or under this Agreement, or
(ii) the infringement, misappropriation, or violation of any third party’s
rights (including patents, copyrights, and other intellectual property rights)
by any Biological Materials or Deposit Materials provided by such first Party
under this Agreement or under the 2001 Agreement and the use thereof by such
other Party for the purposes permitted under this Agreement; and such first
Party shall indemnify and hold harmless such other Party from any damages,
costs, losses or liability (including attorneys’ fees and related costs) arising
out of or relating to such claim, suit or proceeding.

 

29.2 Conditions. Neither Party shall be obligated to indemnify, hold harmless or
defend the other Party pursuant to Section 29.1 unless (and only to the extent)
the other Party (a) provides prompt notice of the commencement of the claim,
suit or proceeding for which indemnification is sought, (b) provides reasonable
cooperation to such Party, and (c) allows such Party to control the defense and
settlement thereof, provided that (i) the other Party may, at its option and
expense, participate and appear on an equal footing with such Party in the
claim, suit or proceeding and (ii) neither Party may settle a claim, suit or
proceeding without approval of the other Party, which approval shall not be
unreasonably withheld or delayed.

 

22



--------------------------------------------------------------------------------

30. Confidential Information and Disclosure

 

30.1 Confidential Information. Each Party agrees to maintain all Confidential
Information of the other Party in confidence to the same extent that it protects
its own similar Confidential Information (but in no event shall such Party use
less than reasonable care in protecting such Confidential Information) and to
use such Confidential Information of the other Party only for the purposes of
exercising its rights and performing its obligations under this Agreement.
“Confidential Information” means any information (whether in writing, or in
oral, graphic, electronic or any other form) that is marked or confirmed in
writing as confidential or proprietary, including such information provided by a
party to the other party prior to the Effective Date hereof. Each Party agrees
to take all reasonable precautions to prevent any unauthorized disclosure or use
of Confidential Information of the other Party, and each Party may disclose
Confidential Information only to its Permitted Persons (a) with a need to know
such information, (b) who are parties to appropriate agreements or
confidentiality obligations sufficient to comply with this Section 30.1, and (c)
who are informed of the nondisclosure/non-use obligations imposed by this
Section 30.1, and the receiving Party shall take appropriate steps to implement
and enforce such non-disclosure/non-use obligations. “Permitted Persons” means a
Party’s employees, agents, contract manufacturers, and, except for Deposit
Materials, its distributors, resellers and OEMs.

 

30.2 Exclusions. The foregoing restrictions on disclosure and use shall not
apply with respect to any Confidential Information that (a) was or becomes
publicly known through no fault of the receiving Party; (b) was rightfully known
or becomes rightfully known to the receiving Party without confidential or
proprietary restriction from a source other than the disclosing Party; (c) is
documented by the receiving Party as having been independently developed by the
receiving Party without the participation of individuals who have had access to
or use of the Confidential Information; (d) is approved by the disclosing Party
for disclosure without restriction in a written document signed by a duly
authorized officer of such disclosing Party; or (e) the receiving Party is
legally compelled to disclose, provided, however, that prior to any such
compelled disclosure, the receiving Party shall (i) assert the privileged and
confidential nature of the Confidential Information against the third party
seeking disclosure and (ii) cooperate fully with the disclosing Party in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of such disclosure and/or use of the Confidential
Information. With respect to (e) above, in the event that such protection
against disclosure is not obtained, the receiving Party shall be entitled to
disclose the Confidential Information, but only as and to the extent necessary
to legally comply with such compelled disclosure.

 

31. LIMITATION OF LIABILITY. TO THE EXTENT ALLOWED BY APPLICABLE LAW, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, OR ANY LOST PROFITS, LOSS OF BUSINESS, LOSS
OF USE, AND INTERRUPTION OF BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

23



--------------------------------------------------------------------------------

32. Assignment

 

Neither Party shall assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, by operation of law or otherwise, this
Agreement or any or its rights or obligations under this Agreement.
Notwithstanding the foregoing, either Party may assign or transfer this
Agreement, together with all of its rights and obligations hereunder, to a third
party as part of a merger, consolidation, corporate reorganization, sale of all
or substantially all of such Party’s animal health assets, change of name or
like event (“Permissible Assignment”), provided that (a) Agen may not assign or
transfer its rights under this Agreement to [*] or its successors or affiliates
or to [*] or its successors or affiliates, (b) Synbiotics may not assign or
transfer its license rights under the ‘046 Patent under Section 4 of this
Agreement to any other party, and (c) the Party shall, as a condition to such
Permissible Assignment, cause the third party to agree to, accept and assume the
obligations of this Agreement to the same extent as the Party engaging in such
transaction. Any purported assignment, sale, transfer, delegation or other
disposition, except as permitted herein, shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns.

 

33. Force Majeure.

 

Neither Party shall be held responsible for the failure or delay in performance
herein to the extent such failure or delay is caused by any act of God or of the
public enemy, war, compliance with changes in laws, governmental acts or
regulations, in each case only where the failure or delay due to compliance with
changes in laws, governmental acts or regulations could not have been avoided by
such party, including by seeking or maintaining appropriate licenses, permits,
and other authorizations, fire, flood, epidemic, strikes and labor interruption,
accident, unusually severe weather or other causes similar to the foregoing
beyond their reasonable control; but only as long as the affected Party uses
commercially reasonable efforts to overcome such event and resume performance as
soon as possible. Any Party whose performance is affected by such force majeure
shall promptly give notice to the other Party of such force majeure upon which
such Party intends to rely to excuse its performance. Such force majeure shall
extend the time for performance day-for-day.

 

34. Promotional Activities.

 

Except as specified herein, nothing contained in this Agreement shall be
construed as conferring any right to use in advertising, publicity or other
promotional activities any name, trade name, trademark, or other designation
(including any contraction, abbreviation, or simulation of any of the foregoing)
of the other Party without the express written approval of the other Party.
Neither Party shall use any designation of the other Party in any promotional
activity associated with this Agreement without the express written consent of
the other Party.

 

35. Performance.

 

Each Party recognizes that the covenants herein and their continued performance
as set forth in this Agreement are necessary and critical to protect the
legitimate interests of the other Party, that the other Party would not have
entered into this Agreement in the absence of such covenants and the assurance
of continued performance as set forth as set forth in this Agreement, and that
the other Party’s breach or threatened breach of such covenants shall cause the
first Party

 

24



--------------------------------------------------------------------------------

irreparable harm and significant injury, the amount of which will be extremely
difficult to estimate and ascertain, thus, making any remedy at law or in
damages inadequate. Therefore, each Party agrees that the other Party shall be
entitled (but only pursuant to an Order of the District Court as contemplated in
Section 15) to specific performance, an order restraining any breach or
threatened breach of such sections of this Agreement, and any other equitable
relief the first Party deems appropriate, without the necessity of posting of
any bond or security. This right shall be in addition to any other remedy
available to the first Party at law or equity.

 

36. Effective Date

 

The Effective Date of this Agreement is the last date on which it is signed by
the last-to-sign Party.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Synbiotics and Agen have executed this Agreement by their
respective duly authorized representatives.

 

    SYNBIOTICS CORPORATION Dated: June 25, 2004             By:  

/s/ Paul R. Hays

--------------------------------------------------------------------------------

    Paul R. Hays     President     SYNBIOTICS EUROPE SAS Dated: June 25, 2004  
          By:  

/s/ Paul R. Hays

--------------------------------------------------------------------------------

    Paul R. Hays     Director     AGEN BIOMEDICAL LIMITED Dated: June 25, 2004  
          By:  

/s/ Donald Home

--------------------------------------------------------------------------------

    Donald Home     Director     AGEN LIMITED Dated: June 25, 2004            
By:  

/s/ Donald Home

--------------------------------------------------------------------------------

    Donald Home     Director     AGENIX LIMITED Dated: June 25, 2004            
By:  

/s/ Donald Home

--------------------------------------------------------------------------------

    Donald Home     Director and CEO

 

26



--------------------------------------------------------------------------------

Approved as to form:

 

PAUL HASTINGS JANOFSKY & WALKER, LLP.

By:

 

/s/ Douglas E. Olson

--------------------------------------------------------------------------------

   

Douglas E. Olson

Dated: June 25, 2004

Attorneys for Synbiotics

MORRISON & FOERSTER, LLP

By:

 

/s/ David C. Doyle

--------------------------------------------------------------------------------

   

David C. Doyle

Dated: June 25, 2004

Attorneys for Agen

 

27



--------------------------------------------------------------------------------

Exhibit A

 

Certain ICT lateral flow diagnostic test kit products.

 

1. Canine Heartworm Antigen Test Kits

 

3. Canine Parvo Virus Antigen Test Kits

 

4. Feline Heartworm Antibody Test Kits

 

2. Feline Leukemia Virus Antigen Test Kits

 

5. Feline Immunodeficiency Virus Test Kits

 

6. Feline Leukemia Virus Antigen and Feline Immunodeficiency Virus Combination
Test Kits

 

For the avoidance of doubt, the foregoing ICT lateral flow diagnostic test kit
products also include any successor products to, modifications or new versions
of any of the foregoing, and combinations of any of the foregoing with each
other or other ICT lateral flow products.

 

28